DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 26FEB2021 has been entered. No new matter has been entered. Applicant's arguments filed 26FEB2021 have been fully considered but they are not persuasive.
Regarding WANG and PALM, the applicant argues that the soluble metal of WANG is not attached to the surface of a mineral. Diatomaceous earth typically consists of 80-90% silica and roughly 5% stable metal oxides, which are formed on its surface (see MATHIS US 20150208660 par. [0005,0009]). The same is true for the diatomaceous earth of PALM. PALM teaches mixing a functional component such as zinc oxide and a matrix component such as a mineral and sintering them together. The applicant has not provided any evidence showing that the product of PALM would not result in having an antimicrobial compound attached to the surface of a mineral.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3,11-12,29,33,35-36,38-39,42-44,58,62 are rejected under 35 U.S.C. 103 as being unpatentable over WANG (US 20150190778) evidenced by MATHIS US 20150208660 in view of YEH (US 20050211635) in view of PRADEEP (US 20140202943).
Regarding claim 1-3,11-12,29,42-44, WANG teaches co-agglomerated composite materials (title, Figs.) including a composite filter aid (abstract), comprising:
a mineral (diatomaceous earth or milled expanded perlite; abstract; par. [0044]) associated with an antimicrobial metal compound (e.g. zinc; par. [0075]),

Note that soluble zinc naturally has the property of an antimicrobial compound, which occur on the surface of diatomaceous earth (see MATHIS par. [0005,0009]).
YEH teaches an anti-microbial media (title) comprising a base mixture of organic and inorganic components comprising at least one anti-microbial component (abstract) including e.g. diatomaceous earth or perlite as the base mixture (par. [0033]) and e.g. zinc oxide as the antimicrobial component on a surface (abstract, par. [0071,0091]), which may have a minimal particle size in order to improve the antimicrobial effect (par. [0030]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the diatomaceous/perlite filter aid of WANG with zinc oxide optimized as an antimicrobial component as taught by YEH in order to effect antimicrobial activity to improve fluid filtration. The references are combinable, because they are in the same technological environment of fluid filtration. See MPEP 2141 III (A) and (G).
WANG and YEH do not teach an antimicrobial metal compound having a particle size. PRADEEP teaches sustained silver release composition for water purification (title) including silver nanoparticles is less than about 50 nm (abstract), which anticipates the claimed range of less than 200 nm. PRADEEP further teaches the enhanced antibacterial property of silver nanoparticles is due to size confinement of silver metal (par. [0006]).

Regarding claim 33, WANG teaches the diatomaceous earth has a median particle size (d50) of 20-50 μm (par. [0029]), which anticipates the claimed range of 15-50 μm.
Regarding claims 35-36, WANG teaches the pore volume of the diatomaceous earth is from 3-10 mL/g (par. [0072]), which overlaps with the claimed range of 2-4 mL/g and;
 the pore size is from 5-35 microns, which overlaps with the claimed range of 1-6 microns and
therefore establishes a case of prima facie obviousness. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art to select the instantly claimed ranges from the prior art range because prior art teaches the same utility over the selected range.
Regarding claims 38-39, WANG teaches the diatomaceous earth is non-calcined (par. [0038]) or calcined (par. [0013]).
Regarding claim 58, WANG the filter aid has a beer soluble iron content of less than 5 ppm, as measured by ASBC (par. [0017]).
Regarding claim 62, WANG teaches a cristobalite content of less than 6% by weight (par. [0018]).
Claims 7,13 are rejected under 35 U.S.C. 103 as being unpatentable over WANG (US 20150190778) evidenced by MATHIS US 20150208660 in view of YEH (US 20050211635) in view of PRADEEP (US 20140202943) in view of MANSOURI (US 20110024355).
Regarding claims 7,13, WANG does not teach a ratio of the antimicrobial metal compound to the mineral. YEH does not teach a particular ratio or concentration; however, MANSOURI teaches antimicrobial membranes (title) including an anti-microbial component (e.g. silver) on a support (e.g. zeolite) on a polyethersulfone membrane having 0.1-5 weight percent (par. [0022]), which is overlapping the instantly claimed range of 1-20% (equivalent to 1:100 – 1:5 ratio) or more than 1 or 1.24% and therefore establishes a case of prima facie obviousness. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art to select the instantly claimed range from the prior art range because prior art teaches the same utility over the selected range.
  The concentration or ratio of the antimicrobial component may be predetermined through routine experimentation to effect antimicrobial activity (YEH par. [0092]). See MPEP 2144.05.II.A. 
The ratio of the antimicrobial metal compound to the mineral has not been established to provide any criticality or to provide any unexpected result/benefit over the prior art of record. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over WANG (US 20150190778) evidenced by MATHIS US 20150208660 in view of YEH (US 20050211635) in view of PRADEEP (US 20140202943) in view of PALM (US 6524489).
Regarding claim 50, WANG does not teach the mineral e.g. wollastonite. However, PALM teaches an advanced composite media (title) suitable as a filter aid (C4/L42) comprising:
a mineral (e.g. diatomite or diatomaceous earth as a functional component; C3/L61-64; C7/L15 or milled expanded perlite as a matrix component; C9/L10-11; C10/L4,21); and
an antimicrobial metal compound (e.g. zinc oxide as a functional component; C5/L1-6).
PALM teaches the combination of a functional component and a matrix component (abstract) and further teaches surface treatment and/or mixtures (C2/L56-60) and further teaches the mineral includes e.g. wollastonite (C5/L7), which is useful as filter material (C9/L57-67) and possess desirable thermoplastic characteristics (C10/L36-40). Thermoplastic materials are those which soften under the action of heat and harden again to their original characteristics on cooling (C10/L47-50).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the filter aid of WANG with the wollastonite .
Claim 1-3,11-12,29,33,38-39,42-44,50,62 are rejected under 35 U.S.C. 103 as being unpatentable over PALM (US 6524489) in view of YEH (US 20050211635) in view of PRADEEP (US 20140202943).
Regarding claims 1-3,11-12,29,42-44, PALM teaches an advanced composite media (title) suitable as a filter aid (C4/L42) comprising:
a mineral (e.g. diatomite or diatomaceous earth as a functional component; C3/L61-64; C7/L15 or milled expanded perlite as a matrix component; C9/L10-11; C10/L4,21); and
an antimicrobial metal compound (e.g. zinc oxide as a functional component; C5/L1-6).
PALM teaches the combination of a functional component and a matrix component (abstract) and further teaches surface treatment and/or mixtures (C2/L56-60). It is obvious to one having ordinary skill in the art to provide for the combination of a diatomaceous earth and/or milled expanded perlite and a zinc oxide as combining equivalents known for the same purpose (MPEP 2144.06). Furthermore zinc oxide naturally has the property of an antimicrobial compound.
wherein the filter aid has a permeability ranging from 0.01-150 darcy, which overlaps with the claimed ranges and therefore establishes a case of prima facie obviousness. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art to select the instantly claimed range from the prior art range because prior art teaches the same utility over the selected range.

YEH teaches an anti-microbial media (title) comprising a base mixture of organic and inorganic components comprising at least one anti-microbial component (abstract) including e.g. diatomaceous earth or perlite as the base mixture (par. [0033]) and e.g. zinc oxide as the antimicrobial component on a surface (abstract, par. [0071,0091]), which may have a minimal particle size in order to improve the antimicrobial effect (par. [0030]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the diatomaceous/perlite filter aid of WANG with zinc oxide optimized as an antimicrobial component as taught by YEH in order to effect antimicrobial activity to improve fluid filtration. The references are combinable, because they are in the same technological environment of fluid filtration. See MPEP 2141 III (A) and (G).
WANG and YEH do not teach an antimicrobial metal compound having a particle size. PRADEEP teaches sustained silver release composition for water purification (title) including silver nanoparticles is less than about 50 nm (abstract), which anticipates the claimed range of less than 200 nm. PRADEEP further teaches the enhanced antibacterial property of silver nanoparticles is due to size confinement of silver metal (par. [0006]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the filter aid of WANG with the antimicrobial 
Regarding claim 33, PALM teaches the diatomaceous earth has a median particle size (d50) of e.g. 16.7 μm (C20/L12-17), which anticipates the claimed range of 15-50 μm.
Regarding claims 38-39, PALM teaches the diatomaceous earth is non-calcined (Example 1) or calcined (Example 9).
Regarding claim 50, PALM teaches the mineral includes e.g. wollastonite (C5/L7).
Regarding claim 62, PALM teaches a cristobalite content of 1% or less by weight (C4/L19-21), which anticipates the claimed range of less than 6% by weight.
Claims 7,13 are rejected under 35 U.S.C. 103 as being unpatentable over PALM (US 6524489) in view of YEH (US 20050211635) in view of PRADEEP (US 20140202943) in view of MANSOURI (US 20110024355).
Regarding claims 7,13, PALM does not teach a ratio of the antimicrobial metal compound to the mineral. YEH does not teach a particular ratio or concentration; however, MANSOURI teaches antimicrobial membranes (title) including an anti-microbial component (e.g. silver) on a support (e.g. zeolite) on a polyethersulfone membrane having 0.1-5 weight percent (par. [0022]), which is overlapping the instantly claimed range of 1-20% (equivalent to 1:100 – 1:5 ratio) or more than 1 or 1.24% and therefore establishes a case of prima facie obviousness. See MPEP 2144.05 I. It would 
  The concentration or ratio of the antimicrobial component may be predetermined through routine experimentation to effect antimicrobial activity (YEH par. [0092]). See MPEP 2144.05.II.A. 
The ratio of the antimicrobial metal compound to the mineral has not been established to provide any criticality or to provide any unexpected result/benefit over the prior art of record. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Claim 35-36,58 are rejected under 35 U.S.C. 103 as being unpatentable over PALM (US 6524489) in view of YEH (US 20050211635) in view of PRADEEP (US 20140202943) in view of WANG (US 20150190778).
Regarding claims 35-36, PALM does not teach the diatomaceous earth has a particular pore volume or size. However, WANG teaches co-agglomerated composite materials (title, Figs.) including a composite filter aid (abstract), comprising:
a mineral (diatomaceous earth or perlite; abstract) associated with an antimicrobial metal compound (e.g. zinc; par. [0075]),
wherein the filter aid has a permeability ranging from 3-20 darcys, which anticipates the claimed range of 0.1 to 20 darcys;

 and an expected value of the pore size is from 5-35 microns, which overlaps with the claimed range of 1-6 microns and
therefore establishes a case of prima facie obviousness. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art to select the instantly claimed ranges from the prior art range because prior art teaches the same utility over the selected range.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to specify the filter aid of PALM with the pore volume and size of WANG which is in the expected range as is known in the art in order to provide for a filter aid. See MPEP 2141 III (A).
Regarding claim 58, PALM does not teach the filter aid has a beer soluble iron content of less than 5 ppm. However, WANG teaches co-agglomerated composite materials (title, Figs.) including a composite filter aid (abstract), comprising:
a mineral (diatomaceous earth or perlite; abstract) associated with an antimicrobial metal compound (e.g. zinc; par. [0075]),
wherein the filter aid has a permeability ranging from 3-20 darcys, which anticipates the claimed range of 0.1 to 20 darcys;
and an expected value of the pore volume of the diatomaceous earth is from 3-10 mL/g (par. [0072]), which overlaps with the claimed range of 2-4 mL/g and;
 and the filter aid has a beer soluble iron content of less than 5 ppm, as measured by ASBC (par. [0017]). It is known in the art the undesirability of soluble iron 
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to specify the filter aid of PALM with the low beer soluble iron content of WANG in order to provide for a filter aid with desirable properties. See MPEP 2141 III (A).
Telephonic Inquiries
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352.  The examiner can normally be reached on M-F 8-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777